PER CURIAM.
Appellant Dwain Edward Clark, appeals his convictions for burglary of an occupied structure accompanied by a battery, simple battery, and criminal mischief, after an incident involving domestic violence at his wife’s home. We affirm in part and reverse in part.
The State correctly acknowledges that the trial court erred in sentencing the defendant to 364 days in the county jail for criminal mischief, where the amount of damage to the property was two hundred dollars or less. See N.V. v. State, 551 So.2d 1281 (Fla. 3d DCA 1989); Valdes v. State, 510 So.2d 631 (Fla. 3d DCA 1987).
This offense is a second-degree misdemeanor, subject to a statutory maximum of sixty days incarceration. §§ 806.13(l)(b), 775.082(4), Fla.Stat. (1991). Accordingly, we reverse the sentence on the criminal mischief conviction, and remand for resentencing. In all other respects, the defendant’s convictions and sentence are affirmed.
*351Affirmed in part; reversed in part and remanded for resentencing.